       Case 1:20-cv-10177-JPO-KHP Document 31 Filed 07/27/21 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   7/27/2021
 -----------------------------------                 X
                                                     :
 EUSEBIA RENEYDA CUELLO,                             :              20-CV-10177 (JPO)(KHP)
                                                     :
                               Plaintiff,            :
        -against-                                    :                 STIPULATION AND
                                                     :                PROTECTIVE ORDER
                                                     :
HEALTHFIRST PHSP INC.,                               :
                                                     :
                                    Defendant.
                                                     :
                                                     X
 -----------------------------------


     WHEREAS, the Parties having agreed to the following terms of confidentiality, and the
  Court having found that good cause exists for the issuance of an appropriately tailored
  confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

     ORDERED that the following restrictions and procedures shall apply to the information
  and documents exchanged by the parties in connection with the pre-trial phase of this action:

        1.     Counsel for any party may designate any document or information, in whole or
               in part, as confidential if counsel determines, in good faith, that such designation
               is necessary to protect the interests of the client in information that is
               proprietary, a trade secret or otherwise sensitive non-public information.
               Information and documents designated by a party as confidential will be
               stamped "CONFIDENTIAL."

        2.     The Confidential Information disclosed will be held and used by the person
               receiving such information solely for use in connection with the action.

        3.     In the event a party challenges another party's designation of confidentiality,
               counsel shall make a good faith effort to resolve the dispute, and in the absence
               of a resolution, the challenging party may seek resolution by the Court. Nothing
               in this Protective Order constitutes an admission by any party that Confidential
               Information disclosed in this case is relevant or admissible. Each party reserves
               the right to object to the use or admissibility of the Confidential Information.

        4.     The parties should meet and confer if any production requires a designation of
               "For Attorneys' or Experts' Eyes Only." All other documents designated as
Case 1:20-cv-10177-JPO-KHP Document 31 Filed 07/27/21 Page 2 of 4




     "CONFIDENTIAL" shall not be disclosed to any person, except:

      a. The requesting party and counsel, including in-house counsel;
      b. Employees of such counsel assigned to and necessary to assist in the
         litigation;
      c. Consultants or experts assisting in the prosecution or defense of the
         matter, to the extent deemed necessary by counsel; and
      d. The Court (including the mediator, or other person having access to
         any Confidential Information by virtue of his or her position with the
         Court).

5.   Prior to disclosing or displaying the Confidential Information to any person,
     counsel must:

      a. Inform the person of the confidential nature of the information or
         documents;
      b. Inform the person that this Court has enjoined the use of the
         information or documents by him/her for any purpose other than this
         litigation and has enjoined the disclosure of the information or
         documents to any other person; and
      c. Require each such person to sign an agreement to be bound by this
         Order in the form attached hereto.

6.   The disclosure of a document or information without designating it as
     "confidential" shall not constitute a waiver of the right to designate such
     document or information as Confidential Information. If so designated, the
     document or information shall thenceforth be treated as Confidential Information
     subject to all the terms of this Stipulation and Order.

7.   Any Personally Identifying Information (“PII”) (e.g., social security numbers,
     financial account numbers, passwords, and information that may be used for
     identity theft) exchanged in discovery shall be maintained by the receiving party
     in a manner that is secure and confidential and shared only with authorized
     individuals in a secure manner. The producing party may specify the minimal
     level of protection expected in the storage and transfer of its information. In the
     event the party who received PII experiences a data breach, it shall immediately
     notify the producing party of same and cooperate with the producing party to
     address and remedy the breach. Nothing herein shall preclude the producing
     party from asserting legal claims or constitute a waiver of legal rights and
     defenses in the event of litigation arising out of the receiving party’s failure to
     appropriately protect PII from unauthorized disclosure.

8.   Pursuant to Federal Rule of Evidence 502, the production of privileged or work-
     product protected documents or communications, electronically stored
      Case 1:20-cv-10177-JPO-KHP Document 31 Filed 07/27/21 Page 3 of 4




               information (“ESI”) or information, whether inadvertent or otherwise, shall not
               constitute a waiver of the privilege or protection from discovery in this case or in
               any other federal or state proceeding. This Order shall be interpreted to provide
               the maximum protection allowed by Federal Rule of Evidence 502(d). Nothing
               contained herein is intended to or shall serve to limit a party’s right to conduct a
               review of documents, ESI or information (including metadata) for relevance,
               responsiveness and/or segregation of privileged and/or protected information
               before production.

         9.    Notwithstanding the designation of information as “confidential” in discovery,
               there is no presumption that such information shall be filed with the Court under
               seal. The parties shall follow the Court’s procedures with respect to filing under
               seal.

         10.   At the conclusion of litigation, Confidential Information and any copies thereof
               shall be promptly (and in no event later than 30 days after entry of final judgment
               no longer subject to further appeal) returned to the producing party or certified
               as destroyed, except that the parties' counsel shall be permitted to retain their
               working files on the condition that those files will remain protected.

         11.   Nothing herein shall preclude the parties from disclosing material designated to
               be Confidential Information if otherwise required by law or pursuant to a valid
               subpoena.




         SO STIPULATED AND AGREED.


          /s/ G. Oliver Koppell

Dated: 07/26/2021                             Dated: 7/27/2021
Attorney for Plaintiff                        Attorney for Defendant HF
                                              Management Services, LLC (incorrectly
SO ORDERED.                                   sued herein as Healthfirst PHSP, Inc.)




Dated:          New York, New York            KATHARINE H. PARKER, U.S.M.J.

               July 27, 2021
     Case 1:20-cv-10177-JPO-KHP Document 31 Filed 07/27/21 Page 4 of 4




                                        Agreement


      I have been informed by counsel that certain documents or information to be
disclosedto me in connection with the matter entitled have been designated as
confidential. I have been informed that any such documents or informationlabeled
"CONFIDENTIAL" are confidential by Order of the Court.

      I hereby agree that I will not disclose any information contained in such documents to
any other person. I further agree not to use any such information for any purpose other
than this litigation.

DATED:



Signed in the presence of:



(Attorney)
